Per Curiam.—
We decided in Davies v. Scott, (ante 52.) that the plaintiff might issue a capias ad satisfaciendum, fieri facias and attachment of execution simultaneously, but that one only could be enforced, and that if more than one of these writs should be served, the defendant might elect which should stand, and that the other, or others, should be set aside. Here the defendants have elected that the attachment-execution should remain, and have asked that the service of the fieri facias should be set aside. The rule must be made absolute.
Rule absolute.